DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, limitations “geometries configured to achieve optimal solder flow” (lines 3-4), “geometries of the pallet control the molten solder to flow according to the optimal solder flow” (lines 10-11) are ambiguous because it is unclear what is meant by “optimal flow”. According to Applicant’s specification, the optimal solder flow is where correct amounts of solder are applied in correct locations and for correct durations to establish the connections…[0008]. However, this definition is vague and subject to different interpretations of what one would consider “correct amount”. Moreover, one of ordinary skill in the naturally desires to apply correct amount of solder to correct locations and so, this is not actual optimizing. Additionally, it appears that “optimal solder flow” would also depend on other variables involved in the wave soldering operation, such as pump power/speed and pallet conveying speed. The specification lacks guidance and true explanation of “optimal solder flow” and consequently, one would not be able to determine metes and bounds of the imprecise features. Therefore, the recited features fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: geometries configured to achieve solder flow, the geometries of the pallet control the molten solder to flow and to establish connections between the plurality of lead pins.
As to claims 2-3, the features of “optimal solder flow” is  ambiguous and renders the claims indefinite in scope for the same reasons as explained above. Furthermore, it is confusing what is implied by “microfluidics” of solder flow. It appears that Applicant may be referring to flow variables such as speed and volume of the flow, which are inherently present in any solder flow. The recited vague terms fails to clearly set forth the scope of the claims. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the solder flow is applied to establish connections between the plurality of lead pins.
As to claim 4, the limitation “optimal solder flow is determined based speed, acceleration, volume and direction of flow” in convoluted and unclear. Examiner notes that speed/acceleration, volume and direction are inherent variables in any solder flow and it typically requires tailoring these variables to specific ranges in order to achieve “optimal” or desired solder flow. Applicant’s specification fails to provide any guidance concerning these variables or particular ranges needed for optimization.  Therefore, is it indefinite what is meant by “optimal solder flow”. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the solder flow is based upon speed, acceleration, volume or direction of solder flow.
Appropriate corrections are requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz (US 5820013). The rejections are made below as best understood in light of indefinite claim language.
Regarding claim 1, Ortiz discloses a method of manufacturing a printed circuit board assembly (col. 1, lines 6-8; col. 3, lines 32-40), the method comprising: providing a circuit board 30 (fig. 6B); supporting the circuit board on a pallet 100 (figs. 1-2) or 400 (fig. 6A), the pallet including geometries configured to achieve solder flow; positioning a plurality of components 34 on the circuit board (fig. 6B), the plurality of components including a plurality of lead pins extending through the circuit board and protruding from an underside of the circuit board (fig. 6B) and at least partially through at least one opening 110 (fig. 2) or 420L (fig. 6) defined within the pallet; and passing the pallet through a wave solder machine such that molten solder contacts the pallet and the geometries of the pallet control the molten solder to flow and to establish connections between the plurality of lead pins (col. 7, lines 23-57).  
As to claims 2-4, Ortiz discloses that the solder flow is applied to establish connections between the plurality of lead pins and is based upon at least one of speed, acceleration, volume or direction of solder flow.  
As to claim 5, Ortiz discloses the geometries of the pallet include at least one channel feeding into at least one of the openings 420L (see fig. 6A diagram below).

    PNG
    media_image1.png
    648
    791
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz (US 5820013).
As to claim 6, Ortiz discloses that the geometries of the pallet include at least one of an adjustable component 300/320 (clamping mechanism) feeding into at least one of the openings 110 and configured to hold a PC board in position upon the ledge of the pallet during a wave soldering operation (fig. 1; col. 6, lines 50-64). Ortiz teaches that during a wave solder operation, the turbulence of the solder path sometimes pushes against the pins of some of the components and may dislodge the components from the PC board. Accordingly, the clamping mechanism includes a swingarm having a sufficient length to position the pressing member 332 over certain components to hold the component in place on the board during the wave soldering operation (col. 6, lines 55-64). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include an adjustable clamping component feeding into at least one opening of the pallet in Ortiz because doing so would ensure that the components are properly positioned and held in place on the circuit board during wave soldering operation.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735